Citation Nr: 1515757	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for a left knee disability, claimed as secondary to service connected iliotibial band syndrome.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service connected iliotibial band syndrome.

3.  Entitlement to service connection for lumbar spine disability, claimed as secondary to service connected iliotibial band syndrome.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for severe atrophy, left kidney, with cyst.

6.  Entitlement to a rating in excess of 10 percent for bilateral plantar fascitis.

7.  Entitlement to a rating in excess of 10 percent for right groin strain.

8.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 and March 2005 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  In April 2014, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  

The Veteran had been represented by attorney David L. Huffman, whose accreditation to practice before VA was revoked effective August 8, 2014.  In August 2014, the Board informed the Veteran of the revocation and offered him the opportunity to appoint new representation.  He did not thereafter inform VA he was appointing another representative.  Accordingly, he is considered to be appearing pro se.

The RO addressed the issue of entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder in a supplemental statement of the case (SSOC) that the RO issued in February 2013.  However, the RO's action in initially addressing this issue is not in compliance with due process requirements.  That is, VA regulation provides that in no case will a SSOC be used to announce decisions by the agency of original jurisdiction (AOJ) on issues not previously addressed in the statement of the case.  38 C.F.R. § 19.31.  Thus, this issue is referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.103(b)(1); 19.25.

With the exception of the issues of entitlement to service connection for bilateral hearing loss disability and TDIU which are addressed below, the remaining issues on appeal are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On April 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his former representative at a Board video conference hearing that a withdrawal of the issue of entitlement to service connection for bilateral hearing loss disability was requested.

2.  On April 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his former representative at a Board video conference hearing that a withdrawal of the issue of entitlement to a TDIU was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeals of entitlement to service connection for bilateral hearing loss disability and a TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal of entitlement to service connection for a TDIU is dismissed.


REMAND

The Veteran's former representative informed VA in a letter dated in May 2013 that he received medical records from the Huntington VA medical center consisting of 71 pages of treatment records pertaining to the Veteran from December 2012 to May 2013.  He said it was his understanding the VA would receive these records.  A review of the Veteran's claims file shows that this identified evidence is not of record and must be obtained prior to deciding this appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.  Moreover, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, in April 2013, the Veteran's former representative submitted additional pertinent evidence which was incorporated into the claims file, but not accompanied by a written waiver of review by the AOJ.  38 C.F.R. § 20.1304(c).  This evidence consists of private treatment records from Dauphin Orthopedics that pertain to the Veteran's claims of entitlement to service connection for lumbar spine and right and left knee disabilities.  Accordingly, this matter must be remanded so that the additional evidence can be reviewed by the AOJ in the first instance.  Id.

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent VA treatment records from the Huntington VAMC dated since December 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all available records and/or responses are associated with the claims file, the RO should readjudicate the claims on appeal, including reviewing all newly obtained evidence and completing any additional development deemed necessary.  If any benefit sought on appeal remains denied, the appellant should be provided a SSOC that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


